Citation Nr: 0411815	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a knee condition.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to March 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in August 2003; a transcript of the hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions regarding medical 
examinations and opinions do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f).  

It appears that pertinent medical records may be outstanding.  
During the August 2003 Travel Board hearing, the veteran 
stated that he has been receiving ongoing VA medical 
treatment for his knee disorder since April 2001, and, in 
essence, alleged that records of this treatment support his 
claim.  While the claims file contains some records of VA 
outpatient treatment, they appear to be incomplete, as they 
do not reflect the ongoing treatment alleged by the veteran.  
As records of such treatment could be probative of the issue 
on appeal and are constructively of record, they must be 
obtained, if available.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of 
reports of any VA medical treatment the 
veteran has received for a knee disorder 
which are not already of record, and 
specifically all records of treatment he 
received for a knee disorder from April 
2001 to the present.  

2.  The RO should then review the record, 
arrange for any further development 
suggested by the results of the 
development requested above, and re-
adjudicate the claim in light of all 
additional evidence received.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant unless he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

